Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Campbell et al. (US 2007/0034381).
The prior art of record fails to disclose, alone or in combination, the key features of “the first sleeve is located in the same axial position relative to the hub retainer in both the first configuration and the second configuration” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “the orienting sub further comprises: a set screw; and a threaded hole formed radially through the enlarged-diameter portion of the first sleeve; and wherein, in the second configuration, the set screw bites into the hub retainer to prevent, or at least resist, the relative rotation between the first sleeve and the hub retainer” in combination with the other limitations currently presented in the combination of claim 3.
The prior art of record fails to disclose, alone or in combination, the key features of “the electric conductor assembly extends along a first central axis, which first central axis is offset from a second central axis of the hub retainer; and wherein the first electric conductor extends circumferentially about a third central axis of the first downhole tool to permit the relative rotation between the first sleeve and the hub retainer in the first configuration” in combination with the other limitations currently presented in the combination of claim 6.
The prior art of record fails to disclose, alone or in combination, the key features of “the first sleeve is located in the same axial position relative to the hub retainer in both the first configuration and the second configuration” in combination with the other limitations currently presented in the combination of claim 9.
The prior art of record fails to disclose, alone or in combination, the key features of “the orienting sub further comprises: a set screw; and a threaded hole formed radially through the enlarged-diameter portion of the first sleeve; and -7-Application No. 17/193,412Attorney Docket No. 58926.6US01 Response to Office Action of 05/26/2022Customer No. 27683 wherein actuating the orienting sub from the first configuration to the second configuration comprises tightening the set screw into the threaded hole, causing the set screw to bite into the hub retainer” in combination with the other limitations currently presented in the combination of claim 11.
The prior art of record fails to disclose, alone or in combination, the key features of “the electric conductor assembly extends along a first central axis, which first central axis is offset from a second central axis of the hub retainer; and wherein the first electric conductor extends circumferentially about a third central axis of the first downhole tool to permit the relative rotation between the first sleeve and the hub retainer in the first configuration” in combination with the other limitations currently presented in the combination of claim 14.
The prior art of record fails to disclose, alone or in combination, the key features of “the first sleeve is located in the same axial position relative to the hub retainer in both the first configuration and the second configuration” in combination with the other limitations currently presented in the combination of claim 17.
The prior art of record fails to disclose, alone or in combination, the key features of “a set screw; and a threaded hole formed radially through the enlarged-diameter portion of the first sleeve; and wherein the set screw is adapted to bite into the hub retainer in the second configuration to prevent, or at least resist, the relative rotation between the first sleeve and the hub retainer” in combination with the other limitations currently presented in the combination of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676